       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 1 of 45




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

ROGELIO BARRON and MARIA              §        No. 5:18–CV–1184–DAE
BARRON, individually and on behalf of §
ANTHONY BARRON, Deceased,             §
                                      §
    Plaintiffs,                       §
                                      §
vs.                                   §
                                      §
UNITED STATES OF AMERICA,             §
                                      §
    Defendant.                        §

     ORDER GRANTING MOTION TO DISMISS; DENYING AS MOOT
              MOTION FOR SUMMARY JUDGMENT

             Before the Court is a Motion to Dismiss and, in the Alternative,

Motion for Summary Judgment (Dkt. # 52), filed by the United States of America

(“Government”). Pursuant to Local Rule CV-7(h), the Court finds this matter

suitable for disposition without a hearing. For the reasons stated below, the Court

GRANTS the Government’s motion to dismiss. (Id.)

                                 BACKGROUND

             This case concerns the tragic death of Anthony Barron (“Barron”) in a

flash flood while he was driving to work on Camp Bullis in Bexar County, Texas

on the morning of October 30, 2015. Camp Bullis—which is part of Joint Base

San Antonio (“JBSA”)—is a military installation and training camp on nearly

28,000 acres of land owned and operated by the United States Army. (Dkt. # 37

                                         1
        Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 2 of 45




¶ 8; www.sanantonio.gov/oma/campbullis (last accessed Apr. 1, 2021).) Barron

was a civilian contractor who performed janitorial services on Camp Bullis.

(Dkt. # 37 ¶ 9; Dkt. # 54 at 1.)

      1. Low-Water Crossings on Camp Bullis

             Camp Bullis contains multiple low-water crossings on its roads,

including two that are particularly relevant to this case—one on Camp Bullis Road,

the primary path for north-south travel from the cantonment area 1 to the firing

range and hunting areas, just south of its intersection with Wilderness Trail

(“Camp Bullis Road Crossing”), and another to the east of Camp Bullis Road on an

unnamed road that serves as an alternative north-south route to Camp Bullis Road

and also is located just south of an intersection with Wilderness Trail (“Subject

Crossing”). (Dkt. # 52-4 at 22, 38–39; Dkt. # 54-2 at 22, 83–84.) When locked

and closed2—as it usually is to keep people from either going downrange to the




1
 The cantonment area is a developed, quasi-residential segment of Camp Bullis
with its own fire station, restaurants, and hotel. (Dkt. # 54 at 15.)
2
 Sergeant Tracy Goodlow testified that three entities have keys to this gate: Range
Control, Civil Engineering, and the Fire Department (which is still under the
authority of the U.S. Department of Defense). (Dkt. # 54-2 at 39, 88; Dkt. # 54-3
at 16.) However, Fire Chief Thomas Gaffney believes Security Forces—an entity
he claims has “military and civilian police officers”—have a key as well. (Dkt.
# 54-3 at 16, 31.)

                                          2
          Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 3 of 45




“Impact Area” (Dkt. # 54-2 at 36) or accessing a water treatment plant 3 (Dkt.

# 52-4 at 24–25)—a double-gate blocks access to the Subject Crossing from the

cantonment area, leaving Camp Bullis Road as the only north-south path between

the cantonment area and north side of Camp Bullis. (Id. at 21–22.) However, on

some occasions prior to the date in question, Camp Bullis employees, including

Conservation Officer4 Archie Lee Cooper III (“Cooper”), used the Subject

Crossing for north-south travel when Camp Bullis Road itself was overrun with

water, meaning (1) at least sometimes when the Camp Bullis Road Crossing

flooded the Subject Crossing remained traversable, and (2) on such occasions, the

gate might be open to facilitate such travel.5 (Dkt. # 52-4 at 7–8; Dkt. # 54-2 at

42.)




3
 “Range” and “Controlled Area” are not separately defined in Camp Bullis
Regulation 350–1 (“Reg. 350–1”). But in a revised version, enacted in 2016, this
provision was streamlined to refer only to the “Impact Area.” See Army Support
Activity Reg. 350–1, § 2-3 (dated Aug. 1, 2016) https://home.army.mil/
samhouston/application/files/2615/5173/9707/ASA_350-1.pdf (last accessed Apr.
1, 2021). While there is no evidence that the Subject Crossing itself is within the
“Impact Area,” it is indisputably located on the same side of the double-gate as the
“Impact Area.” (See Dkt. # 54 at 4.)
4
    This position is similar to that of a game warden. (Dkt. # 52-4 at 5.)
5
  As explained in more detail below, the evidence suggests this is likely not why
the gate was open on the morning of October 30, 2015, because Security Forces
did not close the Camp Bullis Crossing until 6:55 a.m. while deposition testimony
suggests the gate was open prior to that.
                                            3
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 4 of 45




      2. Camp Bullis Employees on October 30, 2015

             Throughout the pre-dawn hours and into the morning of October 30,

2015, Camp Bullis and its surrounding area experienced heavy, sustained rain and

flooding. (Dkt. # 37 ¶ 14; Dkt. # 52-4 at 6, 17–18; Dkt. # 54-2 at 9.) Sometime

between 6:15 and 6:45 a.m., Wayne Lorenzo Evans (“Evans”), a Range Control 6

employee at Camp Bullis, passed the Subject Crossing in his Honda CRV (a sports

utility vehicle or “SUV”). (Dkt. # 52-4 at 20.) The gate was already open when

Evans reached it that morning. 7 (Id. at 19, 22, 24.) Despite low visibility and

fast-moving water on the road—worse than he had seen on any day prior—Evans

made it safely across the Subject Crossing in his vehicle. (Id. at 20–21, 34.) He

did not feel like his decision to attempt to cross was unreasonable. (Id.)

             Around 6:55 a.m., Security Force Officer Jarvis Rogers (“Officer

Rogers”) closed the Camp Bullis Road Crossing using Jersey barriers at the

direction of Sergeant Tracy Goodlow (“Sergeant Goodlow”), who saw heavy

waterflow on the road. (Dkt. # 52-4 at 35.) After alerting dispatch, Sergeant

Goodlow headed west to survey another crossing located upstream from Camp


6
  Range Control is, among other things, the “central point of control[, responsible
for] coordination for access to the Impact Area and the air space,” and “operate[s]
. . . as the Emergency Operations Center for training emergencies.” (Dkt. # 52-3 at
11.)
7
 No party or witness has identified the person(s) who opened the gate before
Evans crossed the Subject Crossing that morning.
                                          4
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 5 of 45




Bullis Road in an area with relatively high traffic volumes. (Id. at 73–74; Dkt.

# 54-2 at 39.) Sergeant Goodlow planned to return east to the Subject Crossing—

which is downstream from the Camp Bullis Road Crossing—after checking the

upstream higher-volume crossings. (Dkt. # 54-2 at 22, 41, 44–45, 54.) However,

at approximately 7:25 a.m., before he ever made it to another crossing, Sergeant

Goodlow received a radio call regarding a possible missing person in a vehicle in

the cantonment area. (Id. at 28.) Officer Rogers also headed west from Camp

Bullis Road after blocking the Camp Bullis Road Crossing and had time to check a

few crossings; however, Officer Rogers said he “wouldn’t have thought about”

returning to the Subject Crossing for inspection because he “very seldom go[es]

over there” and “it’s normally locked.” (Dkt. # 54-4 at 39–42.)

      3. Safety Features and the Subject Crossing

             The Government is required to ensure traffic signs on military bases

conform to the Manual on Uniform Traffic Control Devices for Streets and

Highways (“MUTCD”). 32 C.F.R. § 634.4(h)(3); (see Dkt. # 52-1 ¶ 4). The

Subject Crossing was not marked by a “ROAD MAY FLOOD” sign or a flood

gauge on October 30, 2015. (Dkt. # 52 at 17 n.13; Dkt. # 52-4 at 9.) Officer

Rogers does not recall ever checking the Subject Crossing on past occasions when

Camp Bullis flooded and—although Sergeant Goodlow acknowledged the Subject

Crossing is in a “flood-prone area” downstream from the Camp Bullis Road


                                         5
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 6 of 45




Crossing (see also Dkt. # 54-8 at 3)—Cooper stated that the Subject Crossing itself

often provided a viable alternative to Camp Bullis Road when flash floods were a

risk because its “culverts below the road surface help aid in the drainage there.”

(Dkt. # 52-4 at 7; Dkt. # 54-2 at 41; Dkt. # 54-4 at 43–44; see also Dkt. # 54-8 at

2.)

             In the opinion of Chief Jason Cowin (“Chief Cowin”) of the Army’s

Traffic Engineering Branch under the Infrastructure Division of the Military

Surface Deployment and Distribution Command, Transportation Engineering

Agency (“SDDCTEA”), the Subject Crossing did not need a “ROAD MAY

FLOOD” sign because it was not subject to frequent flooding—a term not defined

in the MUTCD. (Dkt. # 52-1 ¶¶ 3–8.) Chief Cowin noted that the MUTCD, as

well as the Department of Defense’s Unified Facilities Criteria (“UFC”) advise

conservative use of such warning signs when not required so that the signs in place

remain effective and to avoid visual clutter.8 (Id. ¶¶ 5, 9.) On the other hand, John

Smith, PE, MSEE, MSMBT, MSS, BSGP (“Smith”)—a licensed professional



8
  See Dep’t of Def., Unified Facilities Criteria (“UFC”) 3–120–01, Design: Sign
Standards, § 1-2 General https://www.wbdg.org/FFC/DOD/UFC/ARCHIVES/
ufc_3_120_01_2014_c2.pdf (“Effective sign programs will reduce the number of
signs on each installation to the absolute minimum required for directions,
identification, and customer service. This eliminates visual clutter and results in an
efficient, cost-effective, and attractive system that creates a unified professional
appearance for all military installations.”) (version archived from October 7, 2014
change) (last visited Mar. 23, 2021).
                                          6
        Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 7 of 45




engineer with expertise in accident reconstruction and prevention, civil

engineering, and military construction—opined that the Subject Crossing should

have been marked by a “ROAD MAY FLOOD” sign and flood gauge. (Dkt.

# 54-8 at 3.) In support of his position, Smith cited a May 7, 2012 JBSA–Camp

Bullis Comprehensive Traffic Engineering Study, which stated, “[i]n general, the

signs are not consistent with the current [MUTCD],” but did not identify which

provisions of the MUTCD were allegedly violated. (Id.; Dkt. # 54-5 at 64–71.)

The study also found dozens of culverts and bridges to be in poor condition, and

highlighted roads in the area of the Subject Crossing for their danger of flooding.

(Id.)

             As of October 30, 2015, the Subject Crossing was guarded by a

“pedestrian handrail” but not a longitudinal barrier intended to keep automobiles

on the road—like a guardrail. (Dkt. # 52-2 ¶¶ 2, 6; see Dkt. # 54-7 (flood gauge

added later).) Plaintiffs point out that Smith believes this rail failed to meet the

U.S. Department of Transportation (“DOT”) Federal Highway Administration’s

(“FHWA”) standard for guardrails. (Dkt. # 54 at 5–6; Dkt. # 54-8 at 3–4.) They

also cite a 2019 Initial Bridge Inspection Report, which states that “[t]he guardrails

[on the Subject Crossing] do not meet current Texas [Department of Transportation

(“DOT”)] standards.” (Dkt. # 54-6 at 5.) At his deposition, Chief Gaffney stated

that the railing may have been broken in such a way that it did not extend the


                                           7
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 8 of 45




length of the Subject Crossing. (Dkt. # 54-3 at 59–60.) The Government cites a

declaration submitted by Dr. Charles Ishee (“Dr. Ishee”), a structural and

geotechnical expert for the Air Force Civil Engineer Center, in which Dr. Ishee

claims the Subject Crossing is part of an “access road” 9 that experiences traffic too

slow and low in volume to be subject to FHWA regulations and MUTCD barrier

requirements. (Dkt. # 52 at 15–16; Dkt. # 52-2 ¶¶ 6–10.) Dr. Ishee claims the

Subject Crossing is instead governed by discretionary standards from the Barrier

Guide for Low Volume and Low Speed Roads (Publication FHWA–CFL/TD–05–

009). (Dkt. # 52-2 ¶ 6.)

      4. Barron on October 30, 2015

             Barron customarily took Camp Bullis Road to reach his worksite on

Camp Bullis north of the cantonment area. (Dkt. # 37 ¶ 13.) On the morning of

October 30, 2015, Barron observed that Camp Bullis Road Crossing was closed

and proceeded to try the only alternative route to reach his worksite. (Id. ¶¶ 14(n)–

(o).) When Barron approached the Subject Crossing on the unnamed road, the gate



9
  Dr. Ishee cites UFC 4–010–01 in support of this contention. See Dep’t of Def.,
UFC 4–010–01, DoD Minimum Antiterrorism Standards for Buildings, § B–1.4,
Standard 4. Access Roads, https://www.wbdg.org/FFC/DOD/UFC/ARCHIVES/
ufc_4_010_01_2012_c1.pdf (version archived from October 1, 2013 change) (last
visited Apr. 1, 2021). He claims the road is an access road to the water treatment
plant. (Dkt. # 52-2 ¶ 4.) The Government asserts that it also serves as a shortcut to
the firing range and provides an alternative north-south route across Camp Bullis
or for emergency evacuations. (Dkt. # 52 at 16.)
                                          8
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 9 of 45




was still open. (Id. ¶¶ 14(o)–(r).) At approximately 7:15 a.m., Barron attempted to

cross the Subject Crossing in his small, red compact car. (Dkt. # 52-4 at 61–62;

Dkt. # 52-5 at 5; Dkt. # 54-3 at 49.) The water current washed Barron’s car off the

road, and he subsequently died from asphyxia and drowning. (Dkt. # 37 ¶ 14(t);

see Dkt. # 54-3 at 31–32.)

      5. Procedural History

             On November 14, 2018, Barron’s parents Rogelio and Maria Barron

(“Plaintiffs”) filed this lawsuit, seeking to recover from the United States

Government individually and on behalf of Barron. (Dkt. # 1.) They amended their

complaint multiple times, most recently on January 17, 2020. (Dkt. # 37.) On

September 30, 2020, the Government filed the instant Motion to Dismiss and, in

the alternative, Motion for Summary Judgment. (Dkt. # 52.) On October 14,

2020, Plaintiffs filed a response in opposition to the motion. (Dkt. # 54.) On

October 22, 2020, 10 the Government filed its reply.11 (Dkt. # 59.)


10
  The Court granted leave to exceed the page limit for each document (without
objection for the motion itself and the response). (See Dkts. ## 51, 53, 58.)
Because the Government timely attached the proposed reply to its opposed motion
for leave to exceed the page limit within seven days, the reply itself is timely. See
Local Rule CV-7(f)(2).
11
  Although the Court recognized the Government’s purpose for exceeding the
page limit was “to fully respond to arguments raised in Plaintiffs’ [r]esponse,”
(Dkt. # 58 at 2), to the extent the reply may exceed that purpose, the Court will not
consider non-jurisdictional arguments raised for the first time in the Government’s
reply. See Zimmerman v. City of Austin, 881 F.3d 378, 394 n.5 (5th Cir. 2018).
                                          9
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 10 of 45




                                LEGAL STANDARD

   A. Rule 12(b)(1)

             “Federal courts are courts of limited jurisdiction.” Gunn v. Minton,

568 U.S. 251, 256 (2013). A federal court properly dismisses a case, or a cause of

action, for lack of subject matter jurisdiction when it lacks the statutory or

constitutional power to adjudicate the case. Home Builders Ass’n of Miss., Inc. v.

City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998). “[T]he burden of proof for

a Rule 12(b)(1) motion to dismiss is on the party asserting jurisdiction.” Ramming

v. United States, 281 F.3d 158, 161 (5th Cir. 2001), cert. denied, 536 U.S. 960

(2002). The Court may resolve disputes about its subject matter jurisdiction based

on: “(1) the complaint alone; (2) the complaint supplemented by undisputed facts

evidenced in the record; or (3) the complaint supplemented by undisputed facts

plus the [C]ourt’s resolution of disputed facts.” Id.

   B. Rule 56

             A movant is entitled to summary judgment upon showing that “there

is no genuine dispute as to any material fact,” and the movant is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a); see also Meadaa v. K.A.P.

Enters., L.L.C., 756 F.3d 875, 880 (5th Cir. 2014). “A genuine dispute of material

fact exists when the ‘evidence is such that a reasonable jury could return a verdict

for the nonmoving party.’” Bennett v. Hartford Ins. Co. of Midwest, 890 F.3d 597,


                                          10
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 11 of 45




604 (5th Cir. 2018) (quoting Anderson v. Liberty Lobby, 477 U.S. 242, 248

(1986)).

             The moving party bears the initial burden of demonstrating the

absence of any genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). If the moving party meets this burden, the nonmoving party must

come forward with specific facts that establish the existence of a genuine issue for

trial. Distribuidora Mari Jose, S.A. de C.V. v. Transmaritime, Inc., 738 F.3d 703,

706 (5th Cir. 2013) (quoting Allen v. Rapides Parish Sch. Bd., 204 F.3d 619, 621

(5th Cir. 2000)). “Where the record taken as a whole could not lead a rational trier

of fact to find for the non-moving party, there is no ‘genuine issue for trial.’”

Hillman v. Loga, 697 F.3d 299, 302 (5th Cir. 2012) (quoting Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

             In deciding whether a fact issue has been created, the court must draw

all reasonable inferences in favor of the nonmoving party, and it “may not make

credibility determinations or weigh the evidence.” Tiblier v. Dlabal, 743 F.3d

1004, 1007 (5th Cir. 2014) (quoting Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 150 (2000)). However, “[u]nsubstantiated assertions, improbable

inferences, and unsupported speculation are not sufficient to defeat a motion for

summary judgment.” United States v. Renda Marine, Inc., 667 F.3d 651, 655 (5th

Cir. 2012) (quoting Brown v. City of Houston, 337 F.3d 539, 541 (5th Cir. 2003)).


                                          11
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 12 of 45




                                   DISCUSSION

             The Government presents two arguments for disposing of Plaintiff’s

case: (1) that unwaived sovereign immunity precludes the Court from exercising

jurisdiction to hear the claims, and (2) that, in the alternative, the summary

judgment evidence entitles the Government to judgment as a matter of law based

on the Natural Accumulation doctrine. The Court must first address arguments

pertaining to its own subject matter jurisdiction because, without it, the case can

proceed no further. Ruhrgas Ag v. Marathon Oil Co., 526 U.S. 574, 583 (1999).

     A. Sovereign Immunity and the FTCA

             “The basic rule of federal sovereign immunity is that the United States

cannot be sued at all without the consent of Congress.” Freeman v. United States,

556 F.3de 326, 334–35 (5th Cir. 2009) (citation omitted). “Waiver of sovereign

immunity is strictly construed, meaning uncertainty is decided in favor of the

government.” Tsolmon v. United States, 841 F.3d 378, 382 (5th Cir. 2016) (citing

Willoughby v. United States ex rel. U.S. Dep’t of the Army, 730 F.3d 476, 480

(5th Cir. 2013)). The Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 2671–80,

provides the exclusive waiver of sovereign immunity for tort claims against the

United States. 28 U.S.C. § 2679(a); see also id. § 1346(b). In passing the FTCA,

however, Congress enumerated several “exceptions that block the FTCA’s waiver

of the Government’s sovereign immunity.” Campos v. United States, 888 F.3d


                                          12
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 13 of 45




724, 730 (5th Cir . 2018); see 28 U.S.C. § 2680. “If an exception applies, a

plaintiff’s FTCA claim is barred, and a federal court is without subject matter

jurisdiction over the claim.” Id. Therefore, “[c]ourts consider whether the FTCA

applies via a Rule 12(b)(1) motion.” See Tsolmon, 841 F.3d at 382.

             One of the FTCA’s exceptions is the “discretionary function

exception,” which preserves sovereign immunity for claims “based upon the

exercise or performance or the failure to exercise or perform a discretionary

function or duty on the part of a federal agency or an employee of the

Government.” 28 U.S.C. § 2680(a). This exception “marks the boundary between

Congress’ willingness to impose tort liability upon the United States and its desire

to protect certain governmental activities from exposure to suit by private

individuals.” United States v. Varig Airlines, 467 U.S. 797, 808 (1984). The

Court applies a two-part test for this exception. See Campos, 888 F.3d at 731.

First, the conduct the plaintiff alleges was tortious must be a “matter of choice.”

Tsolmon, 841 F.3d at 382 (quoting Spotts v. United States, 613 F.3d 559, 567 (5th

Cir. 2010)). Second, the choice or judgment must be “of the kind that the

discretionary function exception was designed to shield.” Id. For the Rule

12(b)(1) jurisdictional inquiry, Plaintiff must allege a claim that is “facially outside

of the discretionary function.” St. Tammany Parish ex rel. Davis v. Fed.

Emergency Mgmt. Agency, 556 F.3d 307, 315 n.3 (5th Cir. 2009); see also


                                          13
        Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 14 of 45




Campos, 888 F.3d at 731 (“The plaintiff has the burden of establishing that the test

is not satisfied.”).

              The Government claims the discretionary function exception to the

FTCA bars Plaintiffs’ claims. “In order to determine whether an official’s conduct

was discretionary, [the Court] must first define that conduct.” Gonzalez, 851 F.3d

at 545. The challenged conduct underscoring Plaintiffs’ claims fits into these four

definitions: (1) failing to determine—by inspection or otherwise—whether to open

or close the road to the Subject Crossing (or Camp Bullis generally), (2) leaving

open and unguarded the gate to the Subject Crossing, (3) failing to install and

maintain adequate guardrails on the Subject Crossing, and (4) failing to place a

“Road May Flood” sign or a flood gauge on the road to the Subject Crossing. 12

(Dkt. # 54 at 1–2, 22–23.) The Court applies the two steps to the four conduct

candidates below.

       1. Failing to Determine Whether to Open or Close the Road Leading to the
          Subject Crossing (or Camp Bullis Generally)

              Plaintiffs argue that the Government had a mandatory duty to

determine whether to open or close the road leading to the Subject Crossing on



12
  In its motion, the Government treats the first and second (in)actions as part of the
same challenged conduct, but—particularly considering Plaintiffs cite two different
provisions of Camp Bullis Reg. 350–1 for the conduct—the Court finds it more
appropriate to separate the theories when analyzing the conduct. (Dkt. # 52 at 11–
14; see also Dkt. # 54 at 2.)
                                         14
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 15 of 45




October 30, 2015, if not whether to close Camp Bullis generally. (See, e.g., Dkt.

# 37 ¶¶ 16(c), (d), (e), (f), (g).) Regarding this challenged conduct, the Court

agrees with the Government that Plaintiff’s claim—to the extent it is rooted in the

Government’s failure to abide by Camp Bullis Reg. 350–1 (“Reg. 350–1”)

§ 12.4(c)—is barred by the discretionary function exception to the FTCA.

             i. Step One

             Under the discretionary function exception’s first step, “[i]f a statute,

regulation, or policy leaves it to a federal agency to determine when and how to

take action, the agency is not bound to act in a particular manner and the exercise

of its authority is discretionary.” Spotts, 613 F.3d at 567. “‘The requirement of

judgment or choice is not satisfied’ and the discretionary function exception does

not apply, however, ‘if a federal statute, regulation, or policy specifically

prescribes a course of action for an employee to follow’ because ‘the employee has

no rightful option but to adhere to the directive.’” Id. (quoting United States v.

Gaubert, 499 U.S. 315, 322 (1991)). “In other words, the discretionary function

does not apply if the challenged actions in fact violated a federal statute,

regulation, or policy.” Id.

             Plaintiffs claim that the Government’s personnel violated a

“mandatory directive[]” to “[d]etermine [whether] to close or open roads during

inclement weather.” (Dkt. # 54 at 12.) The directive, Reg. 350–1 § 12(c)(4) states:


                                          15
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 16 of 45




      Floods. Camp Bullis, including main roads, is susceptible to flash
      flooding. Military Police and Range Control will determine when to
      close and open roads during inclement weather. Units may not
      circumvent barriers due to safety precautions. Units will move to
      higher ground and avoid low-water crossing sites. If a unit is trapped,
      alternate egress routes may be requested from Range Control.

(Dkt. # 52-3 at 70.) Because the directive states that “Military Police and Range

Control will determine when to close and open roads,” Plaintiffs contend that

these actors violated the regulation by failing to make such a determination

regarding the road leading to the Subject Crossing (or as to Camp Bullis as a

whole) on the morning of October 30, 2015. (Id. (emphasis added).) The

Government argues (1) that section 12-4(c) does not require an individualized

determination regarding every road on Camp Bullis, and (2) that the provision does

not impose a mandatory “duty to determine” at all; rather, it identifies the relevant

decision-maker to whom discretion for that determination is afforded. (Dkt. # 52

at 11–13; Dkt. # 59 at 5–7.)

             Contrary to Plaintiffs’ assumption, section 12-4(c) does not state

Military Police and Range Control “will close roads” or “will open roads” during

inclement weather;13 nor does it state that they must make an individualized


13
  This alternative phrasing would be more analogous to the specific mandatory
directives in the cases Plaintiffs cite. See Garza v. United States, 161 F. App’x
341, 344–46 (5th Cir. 2005) (citing post order directive “you will patrol the
recreation yard” and “[y]ou will monitor and inspect all security devices”);
D’Antuono v. United States, Case No. 4:07-cv-123-Y, 2010 WL 2465493, at *1,
*5–6 (N.D. Tex. June 15, 2010) (noting defendant’s agent was “required by post
                                         16
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 17 of 45




determination regarding each road on Camp Bullis. Plaintiffs inappropriately read

a “duty to inspect” into this requirement. Instead, the provision places

discretionary responsibility in the hands of those actors. In Williamson, the Fifth

Circuit analyzed similar “will determine” regulatory language within the context of

the discretionary function exception to the FTCA, treating the language as an

identification of the parties to whom discretion is delegated rather than as an

independent non-discretionary duty to “determine”:

      Congress deemed that the relative experience and training of farmers
      and their prospects for economic success should be factors in
      determining loan eligibility. The Secretary of Agriculture, in turn,
      decreed that the County Committee and the County Supervisor “will
      determine eligibility.” 7 C.F.R. § 1910.4(c). Unmistakably those
      officials are responsible for exercising the statutory discretion Congress
      gave to the Secretary. See Poolman v. Nelson, 802 F.2d 304 (8th
      Cir.1986)[, abrogated on other grounds by Westfall v. Erwin, 484 U.S.
      292, 296 (1988)]. We hold that all the appellees in this case [including
      the County Supervisor] had responsibility for the exercise of discretion
      within the meaning of § 2680(a).

Williamson v. U.S. Dep’t of Agric., 815 F.2d 368, 376 (5th Cir. 1987). The same

is true here. “By order of the Commander,” section 12-4(c) identifies the Military

Police and Range Control—including Sergeant Goodlow and Officer Rogers

here—as the parties responsible for exercising discretion to open or close roads in

case of flooding. (See Dkt. # 52-3 at 3, 70.)



order to ‘inform [relevant staff] immediately of any concerns or changes in an
inmate’s mood’”).
                                         17
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 18 of 45




               The discretionary function exception can “exempt[] the decisions of

government employees at every level, acting in the exercise of their discretion.”

Buchanan v. United States, 915 F.2d 969, 971 (5th Cir. 1990). Because section

12-4(c) identifies those to whom discretion is delegated and does not impose a

mandatory duty, Plaintiffs have not shown that the challenged conduct was not a

“matter of choice,” the Court must proceed to the second step.14 See Tsolmon, 841

F.3d at 382.

               ii. Step Two

               Under the second step, the Court must determine “whether the

‘judgment is of the kind that the discretionary function exception was designed to

shield.’” Spotts, 613 F.3d at 568 (quoting Gaubert, 499 U.S. at 323). The

exception was intended to “prevent judicial ‘second-guessing’ of legislative and

administrative decisions grounded in social, economic, and political policy through

the medium of an action in tort” and “protects only governmental actions and

decisions based on considerations of public policy.” Id. At one extreme, “it is

universally acknowledged that the discretionary function exception never protects



14
  Plaintiffs’ contention that Range Control may not have participated in the
individual decisions made by Sergeant Goodlow and Officer Rogers misses the
point because section 12-4(c) does not prescribe a particular manner in which the
actors must make their discretionary decisions. See 28 U.S.C. § 2680(a)
(protecting sovereign immunity under the discretionary function exception
“whether or not the discretion involved be abused”).
                                          18
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 19 of 45




against liability for the negligence of a vehicle driver.” Gaubert, 499 U.S. at 336

(Scalia, J., concurring). At the other end of the spectrum, decisions made by

federal regulators overseeing a savings and loan association’s day-to-day

operations have been found to fit squarely within the exception. Id. at 331–32.

The proper inquiry for this step is not whether the Government agent(s) in fact

engaged in a policy analysis engaging in the challenged conduct, but rather

“whether [the] decision was ‘susceptible to policy analysis.’” Id. at 572 (quoting

Gaubert, 499 U.S. at 325) (emphasis added).

             The relevant question here is whether the decision to open or close the

road leading to the Subject Crossing (or Camp Bullis generally) during a flash

flood is “fraught with . . . public policy considerations.” Gibson v. United States,

809 F.3d 807, 816 (5th Cir. 2016) (quoting Cope v. Scott, 45 F.3d 445, 449 (D.C.

Cir. 1995)). This particular decision straddles two lines of Fifth Circuit precedent

regarding the discretionary function exception. On one hand, according to the

Government, the determination contemplated by section 12-4(c) of Reg. 350–1

involves “the [G]overnment’s decisions about when, where, and how to allocate

limited resources within the exigencies of an emergency.” Freeman, 556 F.3d at

340. In Freeman—which involved a challenge to how federal officials managed

relief and evacuation efforts in the aftermath of Hurricane Katrina—the Fifth

Circuit held that such “decisions regarding the feasibility, safety, and benefit of


                                          19
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 20 of 45




mobilizing federal resources in the aftermath of a national disaster are grounded in

social, economic, and public policy” and, therefore, “are the types of decisions that

the discretionary function exception was designed to shelter from suit.” Id. at 340,

341; see also Spotts, 613 F.3d at 572–73 (making the same determination

regarding a challenge in the aftermath of Hurricane Rita). Under some

circumstances, the Fifth Circuit has more broadly recognized that “both the

evaluation of actual or suspected hazards, and the decision to proceed in a

particular manner in light of those hazards, are protected discretionary acts, not

subject to tort claims in the district court.” Ford v. Am. Motors Corp., 770 F.2d

465, 467 (5th Cir. 1985) (applying exception to claim based on the United States

Postal Service’s decision to sell jeeps to the public without warning of their

propensity to roll over).

             On the other hand, Plaintiffs cite decisions in which matters of routine

property maintenance “that would be expected of any other landowner” have

eluded the discretionary function exception. See, e.g., Gibson, 809 F.3d at 813–17.

In Gibson—which involved a plaintiff falling off a ladder while exiting a trailer

owned and made available for auction by the Federal Emergency Management

Agency (“FEMA”)—the Fifth Circuit held that FEMA’s decision for “how to

allow customers access to trailers being offered for sale” did not fall within the

discretionary function exception. Id. The court noted that, under the


                                          20
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 21 of 45




circumstances, FEMA “operated as a commercial business and welcomed

customers to its site as if it were managing a trailer showroom.” Id. at 815. In

Gibson, the Fifth Circuit also favorably cited Third Circuit cases holding that “the

discretionary function exception does not apply ‘where the Government is aware of

a specific risk of harm, and eliminating the danger would not implicate policy but

would involve only garden-variety remedial measures,’” id. at 814 (quoting

S.R.P. ex rel. Abunabba v. United States, 676 F.3d 329, 340 (3d Cir. 2012); citing

Gotha v. United States, 115 F.3d 176, 178–82 (3d Cir. 1997)), and a Ninth Circuit

decision holding that the Bureau of Indian Affairs’ (“BIA”) failure to maintain its

irrigation system was “not the kind of policy decision that the discretionary

function exception protects,” O’Toole v. United States, 295 F.3d 1029, 1037 (9th

Cir. 2002).15



15
   In Gibson, the Fifth Circuit contrasted situations in which “the Government acts
as the operator of a business” and might make ordinary property maintenance
decisions that are not shielded by the exception, from those in which “the
Government acts as landowner of wilderness,” where its maintenance decisions are
more tightly entangled with policy analysis. Id. at 815; see generally Cope v.
Scott, 45 F.3d 445, 451–52 (D.C. Cir. 1995) (“[The road] is not the Grand
Canyon’s Rim Drive, nor Shenandoah’s Skyline Drive. Here, the Park Service has
chosen to manage the road [in Washington D.C.’s Rock Creek Park] in a manner
more amenable to commuting through nature than communing with it.”). The
conduct relevant to this section of the Order concerns both the road to the Subject
Crossing and Camp Bullis generally. Camp Bullis is 28,000 acres large, mostly
undeveloped, and the road to the Subject Crossing experiences relatively low
traffic as compared with other parts of the cantonment area. (Dkt. # 52-4 at 73–74;
Dkt. # 54-2 at 39; see Dkt. # 54-4 at 33.) Thus, at least as it pertains to this
                                         21
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 22 of 45




             The Court finds this particular challenged conduct—deciding whether

to close or open the road to the Subject Crossing or Camp Bullis generally—is

subject to the discretionary function exception. The Government claims that

decisions to open or close roads or Camp Bullis generally warrant considering,

among other things:

      the severity of the risk posed by a weather event to public safety, the
      cost and harm to mission objectives and readiness if Camp Bullis is not
      operable for trainings and operations, the need to maintain emergency
      evacuation routes, whether manpower and resources are available to
      effectuate the closure, and the safety of Camp Bullis employees in
      effectuating any closures, as well as the priority among various roads
      with the potential for closure.

(Dkt. # 52 at 13 (citing Dkt. # 53-4 at 34, 37–38, 72–74; Dkt. # 54-3 at 122–24).)

Despite Plaintiffs’ contentions otherwise (see Dkt. # 54 at 12 n.4), it is irrelevant

what Sergeant Goodlow and Officer Rogers actually considered on the morning of

October 30, 2015; instead, the key is what type of analysis to which their decision

is susceptible. In re FEMA Trailer Formaldehyde Prods. Liab. Litig.

(La. Plaintiffs), 713 F.3d 807, 810 (5th Cir. 2013).

             The policy considerations recited in the Government’s motion above

show that this challenged conduct is susceptible to limited-resource emergency

response decision-making, like that described by the Fifth Circuit in Freeman and



challenged conduct the Government’s decision lies closer to the “landowner of
wilderness” end of the “business-to-wilderness” spectrum.
                                          22
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 23 of 45




Spotts. The applicability of the discretionary function exception depends on the

nature of the actions involved, not the status of the actors. Commerce & Indus.

Ins. Co. v. Grinnell Corp., 280 F.3d 566, 571 (5th Cir. 2002). Although the scope

of the emergency from inclement weather is narrower than that involved in the

hurricane cases (Freeman and Spotts), “the [G]overnment’s decisions about when,

where, and how to allocate limited resources within the exigencies of an

emergency are the types of decisions that the discretionary function was designed

to shelter from suit.” Freeman, 556 F.3d at 340; see also In re FEMA Trailer

Formaldehyde, 713 F.3d at 810–11 (holding that a challenge to FEMA’s decision

to use emergency housing units in the aftermath of Hurricanes Rita and Katrina

was barred by the discretionary function exception). Courts have held that the

same types of policy considerations apply during emergencies of a smaller scale.

In re Yellow Line Cases, 273 F. Supp. 3d 168, 175 (D.D.C. 2017) (“While the

emergency in this case was far smaller in scope than the ‘national disaster’

considered in Freeman, the [G]overnment officials coordinating the response to the

smoke-filled train on January 12 were similarly tasked with making decisions

‘susceptible to policy analysis.’”).

             Additionally, Sergeant Goodlow testified in his deposition that the

road to the Subject Crossing—which is restricted to the public—leads downrange

to the “Impact Area” in which units shoot live rounds “at all different hours . . .


                                          23
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 24 of 45




almost in all weather conditions . . . to simulate combat conditions.” (Dkt. # 54-2

at 74–75, 80, 88.) Bearing on several of the policy factors the Government

identifies, this fact distinguishes the road closure (or full base closure) decision

from the types of “routine property maintenance” conducted by private

landowners. It also distinguishes Gotha, in which the Third Circuit found the

discretionary exception inapplicable to the Navy’s failure to build stairs or

adequate lighting, in part, because the Navy’s policy considerations regarding the

potential effects to “military hardware” from such construction were completely

unrelated to the challenged conduct. See Gotha, 115 F.3d at 178, 181 (“This case

is not about a national security concern, but rather a mundane, administrative,

garden-variety, housekeeping problem that is about as far removed from the

policies applicable to the Navy’s mission as it is possible to get.”). In fact, the

Third Circuit recognized this exact distinction by citing the “obvious” difference

between the strategic policy decisions involved in stair and lighting construction in

between office trailers on the Naval base in Gotha and those involved in leaving

the elevated platform of a nuclear launchpad at an Air Force training site

unprotected by a wall or railing (despite being opened for public tours) so that the

launchpad could “maintain operational realism,”—a decision the First Circuit

found to fall within the discretionary function exception. Ayer v. United States,

902 F.2d 1038, 1040, 1043 (1st Cir. 1990); Gotha, 115 F.3d at 182.


                                          24
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 25 of 45




             The access control decision underpinning the challenged conduct here

implicates, among other things, “the cost and harm to mission objectives and

readiness if Camp Bullis is not operable for trainings and operations.” (Dkt. # 52

at 13.) Camp Bullis officials have the discretion to use the “Impact Area” for

training rain or shine, and in fact do so. (Dkt. # 54-2 at 74–75, 80, 88; see Dkt.

# 52-3 at 18 (“The Range is operational 24/7.”).) On some occasions, the weather

may convince officials to close the road to the Subject Crossing or the entire base

to ensure the range remains operable for training and operations. Other

circumstances may convince officials not to close the entire base or even that road

(which has been used for evacuation in the past). If the Court were to entertain

Plaintiffs’ challenge to the determination at issue here, it would risk cabining

discretion for when and how training and operations may be conducted on Camp

Bullis, potentially intruding on mission objectives and readiness. This is precisely

the type of judicial second-guessing Congress precluded in the discretionary

function exception to the FTCA.




                                          25
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 26 of 45




             In short, the challenged conduct—determining whether to close the

road to the Subject Crossing or Camp Bullis generally—is both an emergency

decision in response to a natural disaster with limited governmental resources and

a decision implicating training and readiness operations for units on Camp Bullis,

both of which are susceptible to economic, political and social considerations and

therefore the conduct is protected from suit by sovereign immunity.

      2. Leaving the Gate Open and Unguarded

             Plaintiffs also contend that unidentified Government agents opened

and left unguarded the gate that restricts access to the Subject Crossing—meaning

that the Government may have negligently failed to restrict access to the Subject

Crossing at the time Barron approached in his car. (See Dkt. # 37 ¶¶ 16(a), (b),

(e).) The Government does not contest that the gate was open when Barron

approached, but argues this decision (made by one or more unidentified

Government agents) was a discretionary choice susceptible to policy analysis and,

therefore, shielded by the discretionary function exception to the sovereign

immunity waiver of the FTCA (for many of the same reasons discussed in the

preceding section). The Court finds this decision is also barred by the

discretionary function exception.




                                         26
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 27 of 45




             i. Step One

             Plaintiffs argue that the Government had a “mandatory directive[]” to

“[a]lways keep the gate [in front of the Subject Crossing] locked or guarded”

pursuant to Camp Bullis Reg. 350-1 §§ 2-3(a) and (d), which pertain to restricted

access to the “Range/Controlled Area/Impact Area.” (Dkt. # 54 at 4, 12; see Dkt.

# 52-3 at 20.) Plaintiffs misstate these requirements. Section 2-3(d) states: “All

Range/Control Area/Impact Area gates will either be locked or guarded by the unit

using the area.” (Dkt. # 52-3 at 20.) Section 2-3(a) notes that access into the

Range/Controlled Area/Impact Area is restricted and that the area “is marked by

warning signs and/or locked barriers.” (Id.) Additionally, under this section, “[a]ll

personnel requiring access must report to Range Control and coordinate the reason,

destination, and routes to be used prior to their being allowed entry.” (Id.)

             For purposes of step one of the inquiry related to this conduct—i.e.,

whether the Government’s employees violated this regulation by leaving the gate

open and unguarded—the Court sets aside testimony related to whether the gate

should have been closed or guarded on the morning of October 30, 2015, for

reasons other than the mandates of Reg. 350–1. See Mayfield v. United States,

365 F. Supp. 3d 791, 798–99 (W.D. Tex. 2019) (noting the question under the

discretionary function exception inquiry is not whether the action was actually

negligent). Section 2-3 clearly does not require the gate to be closed or locked at


                                         27
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 28 of 45




all times. Subsection (a) does not provide a mandate regarding the gate’s position

and the directive from subsection (d) applies to “the unit using the area.” (Id.)

Plaintiffs—who bear the burden of proof—have not contended that any units at

Camp Bullis were “using the area” on the morning of October 30, 2015.

Therefore, they have not made a showing that the Government’s agents violated a

nondiscretionary duty under Reg. 350–1 § 2-3 or any other governing authority 16

by opening and failing to guard the gate, and the Court proceeds to the second step

of the analysis.

             ii. Step Two

             Plaintiffs contend that the Government “explicitly concedes that

leaving the gate open was unrelated to any determination to open or close roads

during inclement weather”—distinguishing this challenged conduct from the

Government’s alleged failure to decide whether to close the Subject Crossing or

Camp Bullis itself. (Dkt. # 54 at 10; see Dkt. # 52 at 13 n.10 (“Indeed, the

evidence suggests that the gate was opened some time prior to 6:15–6:45 a.m. on

the date of the accident, meaning that it was not opened as an evacuation route in

conjunction with the closing of Camp Bullis Road at approximately 6:55 a.m.”).)


16
  See, e.g., Dkt. # 52-4 at 45 (“Q: So someone – and we don’t know who – made
the decision to open the gate without your [(Sergeant Goodlow’s)] knowledge.
A: Yes. Q: [W]as that a violation of procedure? A: No.”); id. at 73 (“Q: [Were]
there any formal policy guidelines that you were aware of . . . that instructed
people when to open and close this gate? A: No, not that I’m aware of.”).
                                         28
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 29 of 45




In reply, the Government notes that the gate was often opened to facilitate use of

the Subject Crossing as an evacuation route in instances of inclement weather, as

well as “to move equipment, to access the water treatment plant, and for other

uses.” (Dkt. # 59 at 3–4; see, e.g., Dkt. # 52-4 at 8, 24–25.) The Government

discussed the same purported policy considerations from the preceding section (id.

at 13; see supra at 22) within the context of this challenged conduct—which

contributed to the same allegedly hazardous condition: the road to the Subject

Crossing being left ungated and unguarded when Barron approached.

             Again, it is irrelevant what the unnamed actors actually considered

when they opened (or failed to close) the gate leading to the Subject Crossing. See

Gaubert, 499 U.S. at 325; see generally Baum v. United States, 986 F.2d 716, 720–

21 (4th Cir. 1993) (“[A] reviewing court in the usual case is to look to the nature of

the challenged decision in an objective, or general sense, and ask whether that

decision is one which would expect inherently to be grounded in considerations of

policy.”). Witnesses testified that the decision to open or close the gate depends on

the need for an evacuation route during inclement weather (see Dkt. # 52-4 at 8), to

move equipment or access the water treatment plant (see id. at 24–25), or to

prevent injuries by restricting downrange access in case of live fire (see Dkt.

# 54-4 at 73–74). Different actors may make these determinations under the given

circumstances. In fact, at least three entities have keys to the gate: Range Control,


                                         29
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 30 of 45




Civil Engineering, and the Fire Department (Dkt. # 54-2 at 39, 88), and perhaps

others do as well (Dkt. # 54-3 at 16, 31).

             Plaintiffs bear the burden of pleading a claim based on conduct that is

“facially outside of the discretionary function.” St. Tammany Parish, 556 F.3d at

315 n.3. Yet here they rely on a misstatement of the section 2-3 requirements and

the Government’s apparent concession “that leaving the gate open was unrelated to

any determination to open or close the roads during inclement weather.” (Dkt.

# 37 ¶ 14(k); Dkt. # 54 at 10.) They have not presented any arguments upon which

the Court could conclude that any of the alternative reasons for opening or closing

the gate—such as to move equipment, provide access to the water treatment plant,

or control downrange access to prevent injuries in the “Impact Area” in case of live

fire—would not involve the type of policy considerations subject to the

discretionary function exception. (See Dkt. # 52.)

             Noting the absence of such a showing from Plaintiffs, the Court finds

these decisions are susceptible to a policy analysis. Plaintiffs do not contend the

Government was acting as a business operator when its unidentified agents opened

the gate. See Gibson, 809 F.3d at 813–17; Salim v. United States, 382 F.2d 240,

241–42 (5th Cir. 1967). Courts have generally not applied that framework in cases

in which independent contractors access military installations. See Gotha,

115 F.3d at 181–82; Shackleton v. United States, Case No. 1:13-cv-3135, 2016


                                         30
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 31 of 45




WL 4573723, at *4–6 (W.D. La. Aug. 9, 2016), report and recommendation

adopted, 2016 WL 4573980 (Aug. 31, 2016). Nor is this a case in which the

Government has relied solely on budgetary considerations for why the gate could

have been open, see O’Toole, 295 F.3d at 1035–36, or cited arbitrary reasons, see

Shackleton, 2016 WL 4573723, at *6 (“[T]here is little in common between the

judgments of training armed forces for war, and deciding whether or not to bolt

large tool chests to the floor to prevent tipping.”).

             The decision to open or close the gate leading to the Subject

Crossing—regardless of the circumstances under which it was made—is “fraught

with public policy considerations,” Gibson, 809 F.3d at 816, such as those for

public safety, see Hix v. U.S. Army Corps. of Eng’rs, 155 F. App’x 121, 125–27

(5th Cir. 2005), and military training, operations, and readiness, see Ayer, 902 F.2d

at 1040. When—as is the case here—the gate controls access to a downrange

“Impact Area” and water treatment plant on an active military base established “to

provide a place for [s]oldiers to train and prepare for combat” and that “boasts 20

live firing ranges” as part of its “a realistic training environment for almost any

type of field training,” 17 opening or closing the gate is not simply a matter of

property maintenance. Gonzalez, 851 F.3d at 548; Gibson, 809 F.3d at 813–14;


17
  See Minnie Jones, Camp Bullis – An Emerald City in the Rough, (July 22, 2010,
https://www.army.mil/article/42652/camp_bullis_an_emerald_city_in_the_rough#:
~:text=Camp) (last accessed Mar. 30, 2021).
                                           31
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 32 of 45




(Dkt. # 54-2 at 74–75, 80, 88). Section 2680(a) precludes judicial second-guessing

of policy-rich discretionary decisions—regardless of whether “[o]ne can argue that

another policy . . . is more desirable.” Bowman v. United States, 820 F.2d 1393,

1395 (4th Cir. 1987). At least on the facts asserted by Plaintiffs, opening or

closing a gate that limits access to an active military base’s downrange “Impact

Area”—an area that theoretically could have been in use during the flash flood—is

shielded by the discretionary function exception.

      3. Failing to Install and Maintain Adequate Guardrails

             The next conduct Plaintiffs challenge is the Government’s failure to

equip the Subject Crossing with proper guardrails. (See Dkt. # 37 ¶ 16(i).)

Plaintiffs argue that, “since the [Government] placed a guardrail at the location of

the [Subject Crossing], the guardrail was required to [but did not] comply with

standards promulgated by the United States Department of Transportation

[(‘DOT’)] Federal Highway Administration [(‘FHWA’)],” including those in the

Manual on Uniform Traffic Control Devices (“MUTCD”). (Id.; Dkt. # 54 at 3.)

The Court analyzes this decision under the same two steps of the discretionary

function exception and concludes that the exception applies.

             i.    Step One

             The question for step one is whether the guardrail construction and

maintenance—or lack thereof—violated federal regulations, thereby precluding


                                         32
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 33 of 45




application of the discretionary function exception. Citing the opinion of Dr.

Ishee, the Government argues that the FHWA regulations and the MUTCD “apply

to higher volume and higher speed roads,” not to the unnamed road and the Subject

Crossing. (Dkt. # 52 at 15; Dkt. # 52-2 ¶¶ 3–10.) In response, Plaintiffs cite a

March 2019 report prepared by PRIME AE Group, Inc. based on an inspection of

the Subject Crossing, which concludes, among other things, that “[t]he guardrails

do not meet current Texas DOT standards” and recommends corrective actions “to

prevent the possible development of more serious or costly problems in the future.”

(Dkt. # 54 at 5–6; Dkt. # 54-6 at 5.) They also cite a May 7, 2012 Comprehensive

Traffic Engineering Study for Camp Bullis, which stated generally that “[p]roper

guardrail protection and illumination are needed to ensure safety and meet FHWA

MUTCD standards” and “recommended that culverts lacking either guardrail

protection or delineators (object markers) be upgraded to meet current FHWA

MUTCD standards.” (Dkt. # 54-5 at 75.) Finally, Plaintiffs submitted an affidavit

from John Smith, PE, MSEE, MSMBT, MSS, BSGP, who provided an example of

what he described as a “compliant guardrail” which conformed to unspecified

“mandatory” FHWA standards, contrasting with the handrail in place over the

Subject Crossing. (Dkt. # 54-8 at 3–4.) In their response, Plaintiffs provided a




                                         33
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 34 of 45




link 18 to an image of Smith’s “compliant guardrail” on the FHWA’s website, but

the link—dated June 8, 1993 (and last modified Jan. 30, 2014)—also does not

support Plaintiffs’ contention that the “compliant guardrail” is a design the

Government had no choice but to adopt for the rail over the Subject Crossing.

(Dkt. # 54 at 6, 15–16.)

             Although the facts underlying this case occurred over five years ago

and this case was filed over three years ago, Plaintiffs have yet to identify any

specific mandatory statutes, regulations, or policies that the Government violated

by its handrail construction on the Subject Crossing. In Gonzalez, the Fifth Circuit

rejected a vague allegation from the plaintiff accusing the United States Forest

Service of violating “Forestry Service Regulations” without citing any specific

provisions allegedly violated. Gonzalez v. United States, 851 F.3d 538, 541 (5th

Cir. 2017).19 Likewise, Plaintiffs in this case claim the Government’s guardrail

over the Subject Crossing failed to comply with unspecified mandatory FHWA


18
   U.S. Dep’t of Transp., Fed. Highway Admin., Guardrail Transitions, T 5040.34
(last modified Jan. 30, 2014 https://safety.fhwa.dot.gov/roadway_dept/
countermeasures/reduce_crash_severity/barriers/techadvs/archive/t504034/figure7
b.cfm) (last visited Mar. 31, 2021).
19
  Plaintiffs’ argument that the Government was required to meet (unidentified)
“applicable standards” once it decided to construct the handrail on the Subject
Crossing relies on a misreading of Gonzalez, 851 F.3d at 549–50. And without
any reference to a specific provision allegedly violated here, Greer v. United
States, 333 F. Supp. 3d 631, 636–37 (W.D. La. 2018) (citing specific requirements
from the applicable manual), is readily distinguishable.
                                          34
         Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 35 of 45




standards (Dkt. # 54 at 6), citing a March 2019 study in which the reviewer found

the guardrails “do not meet current Texas DOT standards”—a finding which

neither asserts a violation of the standards in place on October 30, 2015, nor

specifies which mandatory standards were allegedly violated (see Dkt. # 54-6 at 5).

In short, nothing in the record identifies with any particularity a requirement

violated by the Government by its guardrail design. (See Dkts. ## 54-6, 54-6,

54-8.)

              Under step one, it is Plaintiffs’ burden to identify the violated

mandatory duty to foreclose application of the discretionary function exception.

Campos, 888 F.3d at 731 (“Campos, not the Government, must direct us to

authority that the officer was required to allow Campos to remain upon being

presented with an [Employment Authorization Document] under the circumstances

of this case.”). Because Plaintiffs have not done so, the Court proceeds to step

two.

              ii.   Step Two

              Courts have routinely held that decisions regarding the design,

construction, and maintenance of guardrails involve the type of decisions that are

shielded by the discretionary function exception. See, e.g., Stepanian v. United

States, Case No. 15-cv-3727, 2017 WL 105909, at *4–5 (E.D.N.Y. Jan. 10, 2017)

(applying exception to challenge relating to signage, lighting, and placement of


                                           35
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 36 of 45




roadway barriers at the Gateway National Recreation Area near Brooklyn’s Belt

Parkway); Metter v. U.S. Army Corps of Eng’rs, 9 F. Supp. 3d 1090, 1098–1102

(D. Neb. 2014) (shielding from tort liability decision to remove guardrails on road

above Gavins Point Dam, pending their replacement); Rich v. United States, 119

F.3d 447, 451 (6th Cir. 1997) (barring challenge to decision to replace guardrail

with same design after an accident in the same location over Wolf Creek Dam);

Baum v. United States, 986 F.2d 716, 718 (4th Cir. 1993) (applying exception to

challenges regarding design, construction, and maintenance of guardrails on a

bridge over the Baltimore–Washington Parkway); Bowman v. United States,

820 F.2d 1393, 1395 (4th Cir. 1987) (protecting decision to omit a guardrail along

Blue Ridge Parkway to leave the scenic vista unobstructed).

             In their response, Plaintiffs cite Cope v. Scott, a decision in which the

D.C. Circuit distinguished Bowman while finding section 2680(a) does not shield

the Government’s decision not to place adequate warning signs around a

particularly slick stretch of road. (Dkt. # 54 at 16–18); Cope, 45 F.3d at 451–52.

Finding that the Government chose to manage the road in question—an

unexpectedly-busy one through Washington, D.C.’s Rock Creek Park—“in a

manner more amenable to commuting through nature than communing with it,” the

Court concluded that the Government’s decision not to warn drivers of the dangers

inherent in that use does not involve the type of discretion the exception protects.


                                         36
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 37 of 45




Id. at 452. Nevertheless, in Cope the D.C. Circuit did not address a guardrail

challenge and, in fact, upheld the district court’s application of the discretionary

function exception to the plaintiffs’ challenge regarding the failure to make the

road itself less slick—which, like the decision to install an adequate guardrail,

affects the danger of the road itself, not how well-warned drivers are. Id. at 450–

51; see Mayfield, 365 F. Supp. 3d at 799–801.

             Upon review, the Court finds the guardrail cases better capture the

type of policy analysis underpinning the challenged conduct here. 20 The

Government’s decisions regarding whether to install a guardrail or handrail over

the Subject Crossing, what materials to use, as well as how and when to maintain

that barrier are subject to the discretionary function exception. While not all of the

guardrail considerations apply here, see Bowman, 820 F.2d at 1395 (noting the

Government’s need to consider preservation of a scenic vista), the decisions here

involve policy-rich considerations regarding “sensitive environmental

considerations; anticipated traffic; weather considerations such as severe heat; the

risk of inclement weather, including flooding, snow, and ice; available materials;

and other engineering concerns,” (Dkt. # 52 at 16 (citing Dkt. # 52-2 ¶¶ 6–10)), as

well as resource prioritization between infrastructure projects across the 28,000



20
  The Court revisits the signage determination from Cope below with respect to
Plaintiffs’ challenge regarding the failure to install adequate signage in this case.
                                          37
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 38 of 45




acres on Camp Bullis. (See Dkt. # 54-5 at 70 (identifying dozens of culverts in

poor condition on Camp Bullis).) Accordingly, the Government has not waived

sovereign immunity regarding claims related to this challenged conduct.

Therefore, the Court lacks jurisdiction to hear such challenges from Plaintiffs.

      4. Failing to Install a “ROAD MAY FLOOD” Sign or Flood Gauge

             Finally, Plaintiffs challenge the Government’s decision not to install a

“ROAD MAY FLOOD” sign or flood gauge at the Subject Crossing. 21 The Court

applies the same two steps to assess its jurisdiction to hear challenges related to

these decisions, which the Government claims are discretionary.

             i.     Step One

             On Camp Bullis, the Government is required to conform to mandatory

duties imposed by the MUTCD, including any that apply to sign placement.

32 C.F.R. § 634.4(h)(3). However, in their live complaint (Dkt. # 37) and response

to the instant motion (Dkt. # 54), Plaintiffs do not point to any specific provisions

of the MUTCD that would have required the Government to install a “ROAD

MAY FLOOD” sign or flood gauge at the Subject Crossing. And while they made

generalized allegations in their complaint referring to the MUTCD (see Dkt. # 37



21
  Although the Government installed both such warning signs after Barron’s
death, the Court does not consider the decision to take these subsequent remedial
measures as evidence of negligence, culpability, design defect, or the need for such
warnings on October 30, 2015. See Fed. R. Evid. 407.
                                          38
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 39 of 45




¶¶ 16(h)–(j)), their response to the instant motion does not posit that step one

precludes application of the discretionary function exception to this challenged

conduct. (See Dkt. # 54.) In his affidavit, Smith points to MUTCD § 2C.35

Weather Conditions Signs (W8-18, W8-18at, W8-18bt, W8-819, W8-19Atp,

W8-21, W8-22, and W8-17-14T) while arguing that the Government was negligent

in failing to install a “ROAD MAY FLOOD” sign or flood gauge given, among

other things, its “awareness that the signage on the base was inadequate and not in

accordance with the MUTCD on or before [May 7, 2012].” (Dkt. # 54-8 at 33

(citing Dkt. # 54-5 at 64–71).)

             But Smith concedes that these provisions do not impose any

mandatory duties violated by the Government. (Id.) In relevant part, section

2C.35 provides:

      Option:

      The ROAD MAY FLOOD (W8-18) sign [] may be used to warn road
      users that a section of roadway is subject to frequent flooding. A Depth
      Gauge (W8-19) sign [] may also be installed within a roadway section
      that frequently floods.

      Standard:

      If used, the Depth Gauge sign shall be in addition to the ROAD MAY
      FLOOD sign and shall indicate the depth of the water at the deepest
      point on the roadway.

(MUTCD for Streets and Highways (2009 Edition, last updated May 2012), Dkt.

# 52-8 at 164 (emphasis added).) Because Plaintiff has identified no specific

                                          39
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 40 of 45




mandatory duty violated by the Government in failing to include a “ROAD MAY

FLOOD” sign and flood gauge in the MUTCD or otherwise, the Court proceeds to

step two.

             ii.    Step Two

             The Government argues that whether to install a “ROAD MAY

FLOOD” sign or flood gauge is not only discretionary, but is also entitled to a

“strong presumption” that the type of discretion involved is the kind protected by

the discretionary function exception to the FTCA. (Dkt. # 52 at 21–23.) In

Gaubert, the U.S. Supreme Court held that “if a regulation allows the employee

discretion, the very existence of the regulation creates a strong presumption that a

discretionary act authorized by the regulation involves consideration of the same

policies which led to the promulgation of the regulations.” 499 U.S. at 324.

             The Government points to several regulations to justify application of

that “strong presumption” to the signage decisions here. First, section 2A.04 of the

MUTCD states that, as a guiding principle, “[r]egulatory and warning signs [as

opposed to route and directional guide signs] should be used conservatively

because these signs, if used to excess, tend to lose their effectiveness.” (Dkt.

# 52-8 at 68.) Next, the Government cites section 1-2 of Unified Facilities Criteria

(“UFC”) 3–120–01, Design: Sign Standards, which states that “[e]ffective sign

programs will reduce the number of signs on each installation to the absolute


                                          40
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 41 of 45




minimum required for directions, identification, and customer service. This

eliminates visual clutter and results in an efficient, cost-effective, and attractive

system that creates a unified professional appearance for all military installations.”

UFC 3–120–01, § 2-1 (version archived from October 7, 2014 change) (last

accessed Apr. 1, 2021). These standards are intended to “simplify the

design/procurement process and reduce construction/maintenance costs.” Id.

Another section of UFC 3–120–01 provides that utilization of mandatory and

prohibitory signs that inform visitors and personnel of, among other things,

physical hazards “should be kept to the minimum number and size required to meet

safety regulations and avoid visual clutter.” Id. § 3-6.

               In response, Plaintiffs argue that these signage decisions are not

susceptible to the type of discretion shielded by the discretionary function

exception, citing Cope, 45 F.3d at 451–52. (Dkt. # 54 at 16–18.) Plaintiffs also

assert that the Government understates its awareness that the Subject Crossing

could be subject to flooding. (See, e.g., Dkt. # 54-8 at 3 (noting “the presence of

the [Subject Crossing] on a flood plain”); Dkt. # 54-3 at 14 (“I’ve [(Chief

Gaffney)] seen water over the road [at the Subject Crossing] a couple of

times.”).)22


22
  The Court notes the Government’s disagreement. Citing testimony from some
witnesses, including that the Subject Crossing had been used as an emergency
evacuation route when Camp Bullis Road had flooded in the past, the Government
                                           41
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 42 of 45




             The Court agrees with the Government that the “strong presumption”

applies from these regulations. The provisions from UFC 3–120–01 and the

MUTCD are the type of discretion-authorizing regulations that “create[] a strong

presumption that [the] discretionary act” in question “involves consideration of the

same policies which led to the promulgation of the regulations”—such as

eliminating visual clutter, encouraging “respect” for and maximizing the efficacy

of warning signs, and reducing construction and maintenance costs. See Dkt.

# 52-8 at 68); UFC § 3–120–01, §§ 2-1, 3-6. These factors, along with safety

considerations for drivers like Barron who may have benefitted from such signage,

implicate uniquely governmental policy decisions of the type the discretionary

function exception was designed to shield. See Dowell v. United States, Case No.

3:12-cv-601, 2016 WL 715786, at *4 (W.D. Ky. Feb. 22, 2016). The policies also

conform to the purposes for promulgating UFC 3–120–01 and the MUTCD. (Dkt.

# 52-1 ¶¶ 3–9.)

             Finally, Cope is distinguishable on at least two grounds. First, the

location, purpose, and traffic volume of the roads at issue in that case and this one

differ. The road leading to the Subject Crossing serves multiple purposes, such as



contests the extent of its awareness of the Subject Crossing’s susceptibility to
flooding. (Dkt. # 52-4 at 8, 24–25.) Nevertheless, the Court accepts as true
Plaintiff’s version of the facts for the motion to dismiss and need not adjudicate
that factual dispute.
                                          42
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 43 of 45




providing access to the water treatment plant and “Impact Area” or functioning as

an alternate north-south route across Camp Bullis, including in some cases for

emergency evacuations. (Dkt. # 52-2 ¶ 4; Dkt. # 54-2 at 38.) This road is located

on an active military base, leads to an area actively used for military training

exercises at all hours and in virtually all conditions, and is ordinarily shielded by a

gate that restricts downrange access. (Dkt. # 54-2 at 8, 36.) The parties have not

submitted precise figures regarding the unnamed road’s traffic load, but the

Government and Dr. Ishee characterize it as a “low-speed and low-volume road”—

a claim Plaintiffs do not contest. (Dkt. # 52 at 15; Dkt. # 52-2 ¶¶ 6–10.) By

contrast, in Cope, the D.C. Circuit noted that—despite the Government’s intent for

the public not to use Beach Drive for commuting—the road “bec[a]me an

important commuter route connecting downtown Washington with its northern

suburbs” and “carries heavy traffic throughout the day.” Cope, 45 F.3d at 446

(noting the road was intended to “carry a maximum of 8,000 vehicles daily, but

recent estimates indicate that the average daily traffic on the stretch of road

involved in this case was between two and three times that load”). The D.C.

Circuit expressly relied on the nature of the road in holding that the failure to warn

of road slickness was not subject to the discretionary function exception and in

distinguishing other “failure to post warning signs” cases that were found to fall

within the exception. Id. at 451–52 (“Here, the Park Service has chosen to manage


                                          43
       Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 44 of 45




the road in a manner more amenable to commuting through nature than

communing with it.”).

             Second, in Cope, the D.C. Circuit did not consider any discretionary

regulations like those in UFC 3–120–01 (which could not have applied in Cope

because the road was not managed by an arm of the Department of Defense) or the

MUTCD that afford a “strong presumption” that the decisions were “based on the

purposes that the regulatory regime seeks to accomplish,” and are therefore

shielded from suit. Gaubert, 499 U.S. at 325 n.7; see Cope, 45 F.3d at 451–52.

Here, “the very existence” of these regulations creates a strong presumption which

Plaintiffs have failed to overcome. The Government’s decisions regarding whether

to install a “ROAD MAY FLOOD” sign or a flood gauge are subject to the

discretionary function exception and immune from suit.

             Finding all challenged conduct underlying Plaintiffs’ suit barred from

suit by sovereign immunity, the Court GRANTS the Government’s motion to

dismiss (Dkt. # 52) and dismisses Plaintiffs’ case without prejudice.




                                         44
         Case 5:18-cv-01184-DAE Document 60 Filed 04/06/21 Page 45 of 45




     B. Summary Judgment: Natural Accumulation Doctrine

              Because the Court lacks jurisdiction over Plaintiffs’ negligence claim

as it relates to any of the challenged conduct (Dkt. # 37 ¶¶ 14–16), it need not

reach the Government’s summary judgment arguments. Accordingly, the Court

DENIES AS MOOT the Government’s motion for summary judgment. (Dkt.

# 52.)

                                  CONCLUSION

              For the reasons stated above, the Court GRANTS the Government’s

motion to dismiss. (Dkt. # 52.) Its motion for summary judgment is DENIED

AS MOOT. (Id.) Because the dismissal results from the Court’s lack of subject

matter jurisdiction, the Court DISMISSES this case WITHOUT PREJUDICE.

The Clerk of the Court is INSTRUCTED to ENTER FINAL JUDGMENT and

CLOSE the case.
              IT IS SO ORDERED.

              DATED: San Antonio, Texas, April 5, 2021.




                                              David Alan Ezra
                                              Senior United States District Judge




                                         45
